Citation Nr: 0312207	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service connected 
lumbosacral strain with traumatic arthritis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service connected 
unstable collateral ligament, right meniscectomy, currently 
evaluated as 20 percent disabling.

3.  Entitlement to service connection for a left knee 
disability as secondary to the service connected low back and 
right knee conditions.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
January 1951 to February 1971, when he retired.  This case 
originally came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the appellant's claims 
for increased ratings for his lumbosacral and right knee 
disabilities, as well as his claim of entitlement to service 
connection for a left knee condition as secondary to the 
service connected back and right knee conditions.

In an October 2000 decision, the Board denied an increased 
rating for the lumbosacral disability and also denied the 
secondary service connection claim.  The basis for the denial 
of the secondary service connection claim was that the Board 
found that the appellant had not submitted a well-grounded 
claim for service connection.  The Board also remanded the 
appellant's claim of entitlement to an evaluation in excess 
of 20 percent for the right knee disability.  The appellant 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).

In March 2001, the parties filed a Joint Motion for Remand 
and requested a stay of proceedings pending a ruling on the 
Joint Motion.  The basis for the Motion for Remand was that 
the Court's holding in Holliday v. Principi, 14 Vet. App. 280 
(2001), required a return of the case to the Board because 
the issue of whether the newly enacted statutory requirements 
relating to the duty to assist were satisfied in this case 
had to be addressed by the Board in the first instance.  An 
Order of the Court, dated in March 2001, granted the Joint 
Motion and vacated the Board's decision.  The lumbosacral and 
secondary service connection issues on appeal were remanded 
pursuant to the provisions of 38 U.S.C.A. § 7252.

In November 2001, the Board remanded the case to the RO 
because the appellant's attorney had requested a Travel Board 
hearing in a written statement submitted in September 2001.  
However, the appellant's attorney subsequently indicated, in 
a written statement dated in January 2003, that they wished 
to cancel the request for a Travel Board hearing.  
Accordingly, the Travel Board hearing request has effectively 
been withdrawn.  38 C.F.R. § 20.702(e).

Concurrently, the RO was undertaking development action on 
the right knee claim that was remanded by the Board in 
October 2000.  After considering reports from a private 
physician, the RO again denied the appellant's claim for an 
evaluation in excess of 20 percent for his right knee 
disability.  In a Supplemental Statement of the Case issued 
in December 2002, the RO indicated that separate ratings for 
instability of the knee and traumatic arthritis were not 
warranted.  Consequently the title page lists the issues 
currently before the Board for appellate review.


REMAND

The appellant submitted additional private medical evidence 
concerning his right knee claim in January 2003, and again in 
April 2003.  Neither the appellant nor his attorney has 
provided a waiver of the initial review of that evidence by 
the RO prior to its submission for review to the Board.  
Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since a 
Supplemental Statement of the Case (SSOC) pertaining to that 
evidence has not been issued, this evidence must be referred 
back to the RO.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  In any case, since the 
matter is being remanded, the RO will have the opportunity to 
consider the evidence submitted to the Board by the appellant 
in January and April of 2003.

The May 1999 Statement of the Case indicates that the 
appellant's service-connected lumbosacral disability has been 
evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code 5293, 
intervertebral disc syndrome.  However, the rating criteria 
that currently apply to Diagnostic Code 5293 were amended 
effective in August 2002.

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, since the date of 
the claim is October 5, 1998, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected low 
back disability, beginning in August 2002.  The appellant 
must be afforded review of the applicable rating for his low 
back disability for all applicable periods, under both the 
old and new criteria for Diagnostic Code 5293.

The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a), 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The appellant contends that, as a 
result of his service-connected right knee and low back 
disabilities, he now suffers from a left knee disorder.

The appellant has not undergone a VA examination of his low 
back disability, or his right knee disability, since November 
1998.  Therefore, as the claim otherwise needs development, 
VA examinations should be conducted to assess the current 
severity of the service-connected low back and right knee 
disabilities.  The examiners should report clinical findings 
which correlate with the new intervertebral disc rating 
criteria; thereafter, the RO should apply the most favorable 
rating criteria to the evidence of record.  The orthopedic 
examiner should also render an opinion as to whether or not 
the appellant has suffered any impairment of his left knee 
due to his service-connected low back or right knee 
disabilities.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  The 
appellant should be informed that he has 
one year from the date of the VCAA notice 
letter to respond, and that his appeal 
cannot be adjudicated prior to that date 
unless he informs the RO that he has no 
additional evidence to submit or waives 
the one year time period.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
back and right knee disabilities, not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the back and knee 
claims, including all VA and retired 
military treatment and treatment by Drs 
James DeHaven and Steven Surgnier, to the 
extent not already on file.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  The appellant should be scheduled for 
VA examinations specifically to determine 
the nature, severity and extent of the 
current orthopedic and neurologic 
pathology of his lumbosacral spine, as 
well as the orthopedic pathology of both 
knees.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
report.  

The examiners should identify objective 
manifestations attributable to the 
appellant's service-connected lumbosacral 
spine and right knee disabilities.  The 
examiners should note the range of motion 
for the lumbar spine and the knees in 
degrees and should state what is 
considered normal range of lumbar spine 
and knee motion.  The examiners should 
describe to what extent, if any, the 
appellant has a lumbar spine or knee 
deformity, degenerative changes, 
swelling, instability or subluxation of 
either knee, an altered gait or reduced 
function in the low back or either lower 
extremity due to a service-connected 
disability.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiners should be requested to describe 
whether any reported pain significantly 
limits the function of the appellant's 
low back or right knee during flare-ups 
or when the knee is used repeatedly.  

Any limitation of lumbar spine and right 
knee function must be clearly identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.  
If there is such painful joint motion and 
it is due to causes other than the 
service-connected lumbosacral spine or 
right knee disabilities, this should be 
commented upon and the examiner must 
state the reason or cause of the pain.  
Any indications that the appellant's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The examiners 
must clearly state whether there is any 
evidence of recurrent subluxation or 
lateral instability in the right knee and 
if so, to what extent.  

The orthopedic examiner should also 
render opinions, with degree of 
probability expressed, regarding:

	(a) whether the appellant's left 
knee pathology is causally or 
etiologically related to military 
service, pre- or post-service trauma, or 
some other cause or causes.  (It is not 
necessary that the exact causes--other 
than apparent relationship to the service 
connected low back or right knee 
pathology--be delineated.)
	(b) whether, based on what is 
medically known about causes or possible 
causes of joint pathology, that any left 
knee disorder was caused by the 
appellant's lumbosacral disability or his 
right knee disability as opposed to some 
other factor or factors like age or post-
service trauma.
	(c) whether the appellant's 
lumbosacral disability or his right knee 
disability aggravated or contributed to 
or accelerated any degenerative process 
in his left knee or aggravated any other 
left knee disorder?  
	(d) if the appellant's lumbosacral 
disability or his right knee disability 
aggravated or contributed to or 
accelerated any degenerative process in 
his left knee or aggravated any other 
left knee disorder, to what extent, 
stated in terms of a percentage, did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors?

The examiners must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, the RO should 
readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the provisions of the 
old and new Diagnostic Code 5293; 
38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995); Allen v. Brown, 7 
Vet. App. 439 (1995); and VAOPGCPREC 23-
97 (7/1/97).  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


